Citation Nr: 0032516	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
colon (also referred to herein as "colon cancer").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the residuals of a hemorrhoidectomy, but denied service 
connection for a colon cancer.  A notice of disagreement 
(NOD) as to the colon cancer issue was received in December 
1998, the RO issued a statement of the case (SOC) in May 
1999, and a substantive appeal (SA) was received in July 
1999.  The Board also notes that the veteran appeared and 
testified at an October 2000 Board hearing. 


FINDING OF FACT

Colon cancer was not manifested during the veteran's active 
military service or within one year of discharge from 
service, nor is colon cancer otherwise shown to be related to 
the veteran's active military service.  


CONCLUSION OF LAW

The veteran's colon cancer was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his current colon cancer residuals 
are related to his active duty service.  Specifically, he 
contends that the colon cancer he had in 1996, which was 
treated and removed, is related to the rectal surgery he had 
during service in 1945.  The Board notes that the veteran was 
awarded service connection for the residuals of a 
hemorrhoidectomy in conjunction with the rectal surgery the 
veteran underwent during service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).
After reviewing the claims file, which include the available 
service medical records (SMRs) (consisting of morning reports 
and a National Life Insurance examination report), a VA 
examination report and other VA and private medical records, 
the Board finds that no further action is necessary to meet 
the statutory assistance to the veteran and that the evidence 
of record allows for equitable review of the issue of 
entitlement to service connection for colon cancer.  
The Board notes that most of the SMRs appear to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The veteran was notified of the circumstances 
surrounding his missing SMRs.  The Board finds that all 
alternative sources for the missing SMRs have been thoroughly 
searched, and that all avenues for obtaining any missing or 
additional SMRs have been exhausted.  Indeed, copies of 
morning reports and National Life Insurance examination 
report, both dated in October 1945, were obtained and 
associated with the claims file.

The October 1945 morning reports indicate that the veteran 
was admitted to the hospital at Westover Field, MA.  The 
October 1945 National Life Insurance examination report shows 
that the veteran reported having a hemorrhoidectomy earlier 
that month at the Westover Field base hospital.  The report 
also notes that the veteran specifically denied having 
cancer.

A March 1996 VA hospital discharge summary explains that the 
veteran was diagnosed with an adenocarcinoma of the colon and 
a carcinoid tumor of the appendix.  Surgery was performed to 
remove the cancer.  The veteran's history of a 
hemorrhoidectomy was noted.  

An August 1996 VA hospital discharge summary recounts that 
the veteran was seen for a follow-up procedure concerning his 
colon cancer surgery.  The veteran's history of a 
hemorrhoidectomy was again noted.  

A June 1998 VA examination report recites the veteran's 
medical history concerning his hemorrhoidectomy and colon 
cancer.  The rectal examination was negative.  The diagnoses 
were status post hemorrhoidectomy, with no residuals, and an 
adenocarcinoma of the colon.  

The claims file also contains a January 1999 letter from a 
private physician, Christopher S. Cronin, M.D.  Dr. Cronin 
stated that he had operated on the veteran in March 1996 when 
he had his surgery for colon cancer.  Dr. Cronin further 
notes that he had not seen the veteran since 1996. 

The Board has also considered the veteran's variously dated 
written statements and October 2000 Board hearing testimony.  
With regard to the testimony, the Board acknowledges that the 
veteran's representative appears to suggest that the rectal 
surgery in service may have involved more than merely a 
hemorrhoidectomy. 

However, after a review of the evidence, the Board finds that 
service connection for colon cancer is not warranted.  
Initially, the Board notes that although the veteran 
underwent a hemorrhoidectomy shortly before he was discharged 
from service, there is no evidence to support a finding that 
cancer was in anyway involved.  The Board believes it quite 
significant that the veteran reported only a hemorrhoidectomy 
on the October 1945 insurance application which he completed 
during the same month as the surgical procedure.  The Board 
believes that this contemporaneous record completed by the 
veteran shows that at that time (October 1945) he was under 
the impression that the surgical procedure only involved 
hemorrhoids.  Further, the veteran does not claim to have had 
any recurrence of his hemorrhoids, rectal bleeding, or other 
colorectal symptomatology until late 1995 or early 1996.  
There is therefore no continuity of any symptoms which could 
even be interpreted as showing a link between the cancer 
discovered in the 1990's and the 1945 surgical procedure.  
Moreover, the veteran testified that no physician had ever 
told him that his colon cancer was in anyway related to his 
hemorrhoids in service 50 years earlier.  Based on the 
record, the Board must conclude that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for colon cancer.  It was not manifested 
during service, within one year of discharge, or for 
approximately 50 years after service.  

In denying the veteran's claim of entitlement to service 
connection for colon cancer for the above stated reasons, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  However, 
there is not an approximate balance of positive and negative 
evidence to otherwise permit a favorable determination. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

